Citation Nr: 0824032	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-31 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a rating excess of 40 percent for 
lumbosacral strain with degenerative disc disease, 
degenerative joint disease. 

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at law



ATTORNEY FOR THE BOARD
Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to May 1976.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2003 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
confirmed a 40 percent rating for the veteran's service-
connected lumbosacral strain, and denied a total rating based 
on individual unemployability due to service-connected 
disability.  

In September 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in March 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist.  

Since the prior Remand, evidence has been associated with the 
file that may tend to establish that there is a neurologioc 
deficit associated with the low back disailbyt.  Treatment 
records reflect complaint of lower extremity impairment.  
Also, in conjunction with the requested examination, an 
opinion should be obtained from this VA examiner as to 
whether the veteran should be deemed unemployable (i.e., 
incapable of securing or maintaining substantially gainful 
employment).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
compensation examination.  This examiner 
is to determine the severity of the 
service-connected low back disability.  
The examiner should identify all 
residuals attributable to the veteran's 
lumbar spine degenerative disc disease 
and degenerative joint disease.  The 
examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.  The range of motion should be 
reported in degrees.  The presence or 
absence of neurologic deficits in the 
lower extremities must be identified.

2.  The RO must afford the veteran a VA 
examination to determine the impact of 
his service-connected disabilities on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail. Based on the review 
of the claims file, the examiner must 
provide an opinion as to the effects of 
the veteran's service-connected 
disabilities on his ability to obtain and 
maintain gainful employment.  


After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

